 Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 1 of 25 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


CARL BRANTLEY,

      Plaintiff,

v.                                                CASE NO.:

DOLGENCORP, LLC D/B/A DOLLAR
GENERAL,
A Foreign Limited Liability Company,

     Defendant.
_________________________________/

                             NOTICE OF REMOVAL

      PURSUANT TO 28 U.S.C. § 1446, Defendant, DOLGENCORP, LLC d/b/a

DOLLAR GENERAL (hereinafter DOLGENCORP, LLC), by and through its

undersigned counsel, hereby removes this action from the Circuit Court of the Fourth

Judicial Circuit, in and for Duval County, Florida, to the United States District Court

for the Middle District of Florida, and states:

      1.     On April 06, 2021, Plaintiff, CARL BRANTLEY, filed a Complaint in

the Circuit Court of the Fourth Judicial Circuit, in and for Duval County, Florida,

Case No. 16-2021-CA-001966-XXXX-MA.

      2.     The Complaint named DOLGENCORP, LLC d/b/a DOLLAR

GENERAL as Defendant.
 Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 2 of 25 PageID 2




      3.     On April 12, 2021, Defendant was served with the Complaint. Copies

of all process and pleadings in said action are attached hereto in accordance with 28

U.S.C. § 1446, as Exhibit A.

      4.     Plaintiff, CARL BRANTLEY, is and was at all times relevant hereto,

including at the time of the commencement of Civil Action No. 16-2021-CA-

001966-XXXX-MA, and this filing, a citizen of the State of Florida.

      5.     Defendant is and was at all times relevant hereto, including at the time

of the filing of this Notice of Removal and the commencement of Civil Action No.

16-2021-CA-001966-XXXX-MA, a Limited Liability Company registered in the

Commonwealth of Kentucky with its principal place of business in Goodlettsville,

Tennessee, and whose managing member is incorporated in the State of Tennessee

with its principal place of business in Goodlettsville, Tennessee. See Articles of

Organization of DOLGENCORP, LLC, filed with the Commonwealth of Kentucky

on October 9, 2008, attached hereto as Exhibit B.

      6.     At all times relevant hereto, the members of DOLGENCORP, LLC,

consisted of Dollar General Corporation, a Tennessee Corporation; Steven Deckard,

a citizen of Tennessee; John Garratt, a citizen of Tennessee; Barbara Springer, a

citizen of Tennessee; Bethany Malakelis, a citizen of Tennessee; Emily Taylor, a

citizen of Tennessee; and Jason Reiser, a citizen of Tennessee. See 2020 and 2021

Annual Reports of DOLGENCORP, LLC, attached hereto as Exhibit C.



                                         2
 Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 3 of 25 PageID 3




      7.     For purposes of diversity jurisdiction, “a limited liability company is a

citizen of any state of which a member of the company is a citizen.” Flintlock Const.

Servs., LLC v. Well Come Holdings, LLC, 710 F.3d 1221, 1224 (11th Cir. 2013)

(citing Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020,

1022 (11th Cir. 2004).

      8.     This action is one over which this Court has original jurisdiction

pursuant to the provisions of 28 U.S.C. § 1332 (a)(1), and is one that may be removed

to this Court pursuant to 28 U.S.C. § 1441(a). Diversity of citizenship exists.

      9.     Plaintiff has alleged in his Complaint an action for damages in excess

of $30,000.00. Plaintiff’s counsel has requested information from Defendant

regarding Defendant’s insurance limits in excess of its self-insured retention limits

of $750,000.00, claiming Plaintiff’s damages will likely exceed the $750,000.00

limits and trigger the excess policy due to Plaintiff’s alleged crush injury and need

for surgery. Based upon the foregoing, the amount in controversy exceeds the

jurisdictional threshold of $75,000.00, exclusive of interest and costs.

      10.    This Notice of Removal is filed within thirty (30) days after Defendant

received a copy of Plaintiff's Complaint on or about April 12, 2020, as required by

28 U.S.C. § 1446(b).




                                          3
 Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 4 of 25 PageID 4




        11.     A copy of this Notice of Removal will simultaneously be filed with the

Clerk of Courts for the Fourth Judicial Circuit, in and for Duval County, Florida,

and served upon other counsel of record pursuant to 28 U.S.C. § 1446(d).

        WHEREFORE, Defendant DOLGENCORP, LLC, gives notice of the

removal of this action from the Fourth Judicial Circuit, in and for Duval County,

Florida, to the United States District Court for the Middle District of Florida.

        Dated: May 03, 2021.

                                            ST. DENIS & DAVEY, P.A.




                                            _________________________________
                                            BRITTANY RENEE FORD, ESQ.
                                            Florida Bar Number 0117718
                                            brittany@sdtriallaw.com
                                            1300 Riverplace Boulevard, Suite 401
                                            Jacksonville, FL 32207
                                            (904)396-1996 – Telephone
                                            (904)396-1991 – Facsimile
                                            Attorneys for Dolgencorp, LLC


                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing has been furnished via

electronic mail to Mark J. Kupcinskas Jr., Esquire, Morgan & Morgan, P.A., 76

South         Laura     Street,    Suite    1100,     Jacksonville,     FL         32202




                                            4
 Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 5 of 25 PageID 5




(mkupcinskas@forthepeople.com, aleciaperez@forthepeople.com), Attorneys for

Plaintiff, on this 3rd day of May, 2021.




                                               ______________________________
                                                         Attorney




                                           5
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 6 of 25 PageID 6
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 7 of 25 PageID 7
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 8 of 25 PageID 8
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 9 of 25 PageID 9
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 10 of 25 PageID 10
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 11 of 25 PageID 11
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 12 of 25 PageID 12
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 13 of 25 PageID 13
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 14 of 25 PageID 14
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 15 of 25 PageID 15
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 16 of 25 PageID 16
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 17 of 25 PageID 17
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 18 of 25 PageID 18
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 19 of 25 PageID 19
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 20 of 25 PageID 20
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 21 of 25 PageID 21
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 22 of 25 PageID 22
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 23 of 25 PageID 23
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 24 of 25 PageID 24
Case 3:21-cv-00480-TJC-JBT Document 1 Filed 05/03/21 Page 25 of 25 PageID 25
